Citation Nr: 1128128	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a lumbar spine injury.  

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for dental treatment purposes.  

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent for hepatitis C. 


REPRESENTATION

Appellant represented by:	Lauren Murphy, Accredited Agent

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and December 2006 rating decisions by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran requested a Board Hearing in October 2009.  In correspondence in May 2010, the Veteran withdrew his request for a hearing.  The request for a Board Hearing is therefore withdrawn.  38 C.F.R. § 20.704(e) (2010).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  A lumbar spine disorder is not etiologically related to service.

2.  The evidence does not demonstrate a dental condition which is eligible for service connection for compensation purposes. 

3.  Tooth number 8 is shown to have been extracted as a result of an in-service trauma.

4.  An acquired psychiatric disorder to include posttraumatic stress disorder is not etiologically related to service.

5.  Hepatitis C is not shown to have been manifested by more than daily fatigue, malaise and anorexia.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by service, and arthritis of the spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a dental disorder, loss of teeth, have not been met.  38 U.S.C.A. §§ 1130, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2010).

3.  The criteria for service connection for a dental disorder for VA dental treatment purposes have been met.  38 U.S.C.A. §§ 1130, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2010).

4.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).

5.  The criteria for the assignment of an initial or staged rating in excess of 10 percent for hepatitis C have not been met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application form or completeness of the application.  Relevant to the service connection claims, VA notified the Veteran in pre-rating correspondence dated July 2006 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.  Regarding the claim for an increased initial rating for hepatitis C, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board notes that the Veteran has not been afforded a VA opinion addressing the nature and etiology of his claimed spine and dental disorders.  The Veteran has received VA psychiatric examinations and clinical care and the relevant records are associated with the claims file.  A VA examination or opinion is necessary only if the evidence of record (a) contains competent lay or medical evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Evidence to indicate a relationship to service need not be competent medical evidence but must be credible.  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.
 
Evidence of record suggests that the Veteran has applied for disability benefits from the Social Security Administration.  VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Information in the claims file indicates that the Veteran has a knee and spine disability was related to a motor vehicle accident and his inability to maintain employment appears to be related to that accident.  Regarding the Veteran's psychiatric, dental and hepatitis C claims, there is no evidence that Social Security Administration records, if they exist, would be relevant to these claims.  Regarding the Veteran's spine disability, the Board finds that Social Security records, if existent, are also unnecessary as the service treatment records are found to be completely silent as to a back disorder and the Veteran's claimed skeletal disorders as relating to Social Security benefits have been associated entirely with a post-service motor vehicle accident.  The duty to assist is limited to specifically identified documents that by their nature would be facially relevant and material to the claim and there is no duty to conduct a fishing expedition.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Under the circumstances of this case, a remand to request Social Security Administration records would serve no useful purpose and is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.



I.  Service Connection-Laws and Regulations Generally

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service. 38 C.F.R. § 3.307, 3.309. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



II.  Service Connection for Residuals of a Lumbar Spine Injury-Factual Background and Analysis

The Veteran's service treatment records are silent as to any treatment for or complaints of a lumbar spine disorder.  The records are silent as to any trauma to the head or back.  

In an October 2005 decision by the U.S. Army Board of Corrections for Military Records, the adjudicator noted that the Veteran was absent without authorized leave for a period of 189 days during which he reported that he crashed his vehicle into a tree in January 1984 and suffered paralysis of his lower body.  He returned to military control one month later with no record of any treatment.  Even if the event and any spinal injury occurred as described by the Veteran, the event occurred during a period of misconduct, not on active duty, and service connection for residuals would not be available.  

A May 1996 treatment record from the Bluefield Regional Medical Center showed that the Veteran complained of low back pain for the last nine days after performing concrete work in his home.  He denied previous history of lumbosacral spine injury or sciatica.  An October 2002 cervical spine MRI report noted that the Veteran had been in a motor vehicle accident in 1998.  A treatment note from Tazewell Community Hospital reported that the Veteran's MRI showed minimal degenerative changes in the lumbar spine with straightening of the normal lumbar lordosis. 

A June 2003 treatment note, a private physician, noted that the Veteran complained of severe pain after a fall about two and a half weeks prior.  It was noted that the Veteran was found to have a compression of the L1 vertebra which the physician believed to be an old fracture.  

In a December 2004 statement, the Veteran noted that he fell on his basement steps and was told at that time that he had a crushed L-1 fracture which was from an old injury.  He stated that he could not say whether this was related to service but stated that his back bothered him ever since his teeth were knocked out in South Korea.  

In a February 2006 statement, the Veteran's mother noted that her son had told her that while staying at "tent city" a cable broke and he was pinned down on a motor which hurt his back.  In a March 2006 statement, the Veteran's sister noted the Veteran's explanation that he had a head injury in service that he could barely turn his head due to neck and back pain.  

In a March 2006 Salem VA medical center treatment note it was reported that the Veteran had a history of a compression fracture diagnosed in 2001 from an MRI.  The Veteran reported chronic low back ache.  

In a May 2006, a VA clinician noted that ten days prior the Veteran had been involved in a motor vehicle accident and that he had sustained whiplash injuries.   

In this case, the Board finds that the preponderance of the evidence is against a finding of service connection for a lumbar spine disorder.  In order to establish service connection, there must be a showing of an in-service incurrence of a disorder, a present disorder, and a link between the two.  Further, where continuity of symptoms is shown, in some cases an in-service incurrence may be presumed and, in the case of arthritis, a disorder may be presumed to have been incurred in service if found within a year of such service.

Here, however, the evidence fails to show continuity of symptoms or an in-service incurrence of a back injury.  The evidence clearly demonstrates a current back disorder.  However, there no evidence of any injury to the back shown in the Veteran's service treatment records as would be expected after being pinned by a motor or sustaining a head injury causing lost teeth and a back injury.  

Further, the post-service evidence reveals reports of multiple back injuries which are unrelated to service to include a fall down stairs, back strain while working with concrete and two motor vehicle accidents.  The Veteran was diagnosed with an "old"  compression fracture; however there is no notation or evidence as to how old or what caused that fracture.  

The Board concludes that the Veteran is competent to report on the occurrences of back injuries from being pinned by a motor and sustaining a blow to the head.  Although the occurrences may have taken place, the Board concludes that the Veteran's reports of sustaining a back injury at the time with a continuity of symptoms thereafter are not credible because they are inconsistent with the service and post service credible medical records and with his reports to clinicians.  Of particular note, in May 1996, the Veteran denied previous history of lumbosacral spine injury and in December 2004 the Veteran stated that his back bothered him since his teeth were knocked out, he made no mention of a head injury.  The Board further notes the Veteran's mother and sister's statements supporting his claim.  However, as neither witnessed an injury and both have relied upon the Veteran's claims, which are as noted found to be less credible due to inconsistency, such statements are of less probative value.

Finally, the Board notes that, while the Veteran related his back injuries to service, the evidence of record does not contain a single medical opinion which relates the Veteran's present lumbar spine disorder to his service.  In this regard the Board notes that, as a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the Board finds that the Veteran's reports of back injury and continuity of symptoms are not credible.  Moreover the relationship of current spinal disease to a questionable occurrence in service with no evidence of any examination or treatment requires medical expertise.  Therefore, the Veteran is not competent to officer an opinion that any contended event caused a spinal injury related to his current disorder.   

In sum, the Board finds that the evidence fails to demonstrate an in-service back injury or a link between the Veteran's present low back complaints and his service.  Accordingly, the Veteran's claim for service connection for residuals of a lumbar spine injury is denied.



III.  Service Connection for a Dental Disorder and Service Connection for Dental Treatment Purposes

The Veteran seeks entitlement to service connection for upper teeth extracted following a trauma.  The Veteran further asserts that VA should afford the Veteran new teeth and related dental treatment because original teeth were extracted during service. 
A distinction is made between service connection of dental disabilities for compensation purposes and those for treatment purposes.
Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.  
The Veteran's service treatment records contain a September 1981 note of acute apical periodonitis of teeth 7 and 8.  The note further states that tooth #8 was extracted secondary to extensive fracture of the lingual part of the crown extending to the cementum.  The Veteran's service treatment records make absolutely no note of any trauma involving a gunner or any injury to the Veteran's face.  The claims folder does not contain a separation examination.
In a December 2004 statement, the Veteran stated that he had an accident while recovering a sinking armored personnel carrier.  He stated that he sustained an injury to the nerves of his face and that he was given a dental bridge for his front teeth.  

In a February 2006 letter, the Veteran's mother noted that she first heard of her son's tooth loss in September 1981.  She stated that the right side of his face was numb and she wrote that today he needed new teeth.  A March 2006 letter, the Veteran's sister noted that the Veteran did not look the same when he came home because of the partial plate on his upper teeth.
In a July 2007 statement, the Veteran noted that he had always taken care of his teeth but on September 10, 1981, the barrel of a 50 caliber gunner hit a tree which caused him to injure his teeth.

Here, the record shows that the Veteran did not sustain damage to his maxilla (upper jaw bone) or mandible (lower jaw bone) during service.  Further, the dental examiner noted tooth damage in the context of periodontitis and not physical trauma.  Moreover, the service dental records show nine appointments for corrective dental care from September to December 1981 which are not consistent with the Veteran's contention that he maintained good dental hygiene.  None of the treatment encounters mentioned dental trauma.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth.  See 38 C.F.R. § 4.150; see also Simmington, 11 Vet. App. at 4.  
The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth in 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a), 17.161.
Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).
The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected regardless of treatment during service. 38 C.F.R. § 3.381(d). The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 38 C.F.R. § 3.381(e).
There are various categories of eligibility for VA outpatient dental treatment, including veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service- connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to her or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service- connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.
Although the Veteran is competent to report the occurrence of an event involving mouth trauma and that he observed the loss of teeth, the Board concludes that his reports are not credible because they are inconsistent with the service dental records.   The Board also concludes that the lay evidence from the Veteran's mother and sister are competent in that they are reporting information provided by the Veteran and based on their observations of his features upon returning home.  However, the Board concludes that their statements of the origin of the dental injury are not credible because they did not witness the injury and because their statements were based on reports by the Veteran that are inconsistent with the service records.  
The Board notes that tooth #8 is shown to have been intact in April 1981 and was extracted in September 1981 for periodontitis and an extensive crown fracture.  Resolving the benefit of the doubt in the Veteran's favor, the Board finds that, despite the fact that the evidence fails to show a specific trauma, such a front tooth fracture suggests the possibility of some trauma.  Resolving all doubt in favor of the Veteran, the Board concludes that VA treatment of this tooth only is warranted.  Regarding tooth #7, however, this tooth is shown to have been treated but not extracted and was shown only to have periodontitis.  The service dental records also show treatment or extraction for many other teeth because of caries or gum disease.  Accordingly, the Board finds that only tooth # 8 is eligible for treatment. 
IV.  Service Connection for an Acquired Psychiatric Disorder to include Posttraumatic Stress Disorder-Laws and Regulations

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Pursuant to the amended rules of new 38 CFR § 3.304(f)(3)(2010), service connection for PTSD may also be granted if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical 
integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, as part of its analysis below, service connection for any additional acquired psychiatric order found in the record is considered.

V.  Service Connection for an Acquired Psychiatric Disorder to Include Posttraumatic Stress Disorder-Factual Background 

The Veteran's service treatment records are silent as to any treatment for or diagnosis of a psychiatric disorder.  Of note, the Veteran's personnel records show that the Veteran was discharged after a period of 189 days of absence without leave (AWOL).  Personnel records also demonstrate that, in defense of his AWOL, the Veteran testified that following his divorce he began to drink heavily and saw his ex-wife who remarried him but was unwilling to return with him to service.  

The record includes a March 2006 treatment note from the Salem VA medical center reported that the Veteran's depression was related to his back pain and personal family tragedies.  

An April 2006 PTSD intake treatment note from the Salem VA medical center noted that, when asked about traumatic events the Veteran stated that he witnessed the accidental burning death of a man who was electrocuted.  He also stated that he witnessed someone shot and killed as the person attempted to escape by crossing the North-South Korean border.  He additionally reported that he lost his brother, sister-in-law and niece in a fire.  Regarding his symptoms, the Veteran reported feeling depressed.  He stated that he was very suspicious of and uncomfortable around others.  He explained that much of this came from being wrongfully accused of things he didn't do, stating that he had been wrongfully accused of sexual battery for which he was incarcerated and arrests and convictions for armed robbery, larceny and burglary.  The Veteran reported that he had difficulty sleeping and frequently had nightmares of his brother's death.  The Veteran was diagnosed with depressive disorder, rule out PTSD.  The examining social worker stated that the Veteran presented depressive symptoms sufficient to receive a diagnosis of depressive disorder, not otherwise specified, but noted that the Veteran's PTSD symptoms were not clear enough and discernable from other disorders to determine whether a PTSD diagnosis was appropriate.

In a May 2006 intake evaluation from the center for traumatic stress at the Salem VA medical center, it was noted that the Veteran was referred to be assessed for psychopharmacological evaluation.  It was noted that the Veteran's depressive symptoms had been particularly prominent in the past weeks primarily as a result of serious financial difficulties.  It was additionally noted that the Veteran was involved in an auto accident in April 2006 during which he suffered a whiplash injury.

The Veteran described his stressors stating that he witnessed at least two individuals accidentally electrocuted, seeing a South Korean soldier murdered by North Korean soldiers, seeing a South Korean solider "mangled up in the wheels of a tank" and also being hit with the barrel of a machine gum which caused facial fractures and caused him to lose many of his front teeth.  The Veteran described having experienced depression as well as PTSD symptoms with fluctuating levels of severity.  The Veteran additionally described a history of very heavy alcohol abuse, probably rising to the level of dependence as well as abuse of illegal drugs prior to his entrance in the military and for several years thereafter.  It was noted that the Veteran entered a rehabilitation program in 1990 and completed it.  The Veteran explained his discharge noting that he was AWOL secondary to the death of his brother.  Diagnoses of major depressive disorder and rule out PTSD were provided.  The examining psychiatrist stated that although the Veteran endorsed most PTSD symptoms, the quality of the history obtained was not entirely convincing that he suffered from this disorder to the degree necessary to produce impairment in one or more areas of functioning.  

In a Salem VA medical center treatment noted dated in February 2007, a PTSD screening was found to be negative.  The Veteran stated that he had not ever had an experience that was so frightening, horrible or upsetting that in the past month he had nightmares about it, went out of his way to avoid situations that reminded him of it, or was constantly on guard or easily startled.

In a March 2007 mental treatment intake VA medical center note, the Veteran complained of increasing depression symptoms.
 
In a July 2007 stressor statement, the Veteran stated that in May 1982, he received a stateside call from his brother that he had lost his oldest brother, sister-in-law and niece in a house fire and that he flew home for their funerals and flew back to South Korea.  The Veteran additionally stated that in July or August 1982, he was on a night mission when a squad sergeant "shot and killed a black soldier."  He stated that he had never told anyone else this.  The Veteran additionally stated that a sergeant tried to recruit him into the Ku Klux Klan and that the sergeant stated his intention to kill two people when he got home and that he did in fact murder them.  He further stated that his Korean girlfriend passed away by carbon monoxide poisoning in February 1982.

In an April 2008 stressor statement, the Veteran reported that around August or September 1982, a good friend of his committed suicide when he returned home from Korea.  The Veteran also stated that a friend of his was found dead in the Imjin River after he had been integrated by the North Koreans.  He stated that after brain surgery, he was unable to remember the first name of this man.  He additionally stated that around April 1981, he witnessed a Korean citizen die from electrocution from a neon sign.  He stated that by the time he reached the man he was on fire.  

In June 2008, a formal finding of unavailablility was made regarding the verification of the Veteran's claimed stressors.  It was noted that the information required to verify the stressful events described by the Veteran was insufficient to send to the U. S. Armed Services Center for Research of Unit Records and/or insufficient to research the case for a Marine Corps record.  It was noted that the Veteran's personnel file did not contain any verified stressors and that the Veteran's April 2008 stressor statement did not contain researchable stressors.  

In a statement received in October 2008, the Veteran explained that he endured hardships to include losing three close members his family and that he received no comfort upon coming back to Korea.  In an April 2009 statement, the Veteran asserted that his records showed that in-service stressors led to his present symptoms.  He stated that non-combat hardships occurred in South Korea from 1981 to 1982, that the war there never ended and that the cold war was just as deadly as actual combat.  

In a May 2009 statement, the Veteran requested help to deal with the continuous nightmares that occurred in his life as a young soldier.  He stated that even though his PTSD symptoms were not clear and discernible from his other disorders, he had nightmares related to his time in service.  In his October 2009 VA-9 substantive appeal, the Veteran stated that he felt his VA psychiatrist minimized his treatment.  



VI.  Service Connection for an Acquired Psychiatric Disorder to Include Posttraumatic Stress Disorder-Analysis

As noted above, service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  As pointed out by the Veteran and his representative, in some circumstances, where a stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist with whom the VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the stressor need not be verified.  38 C.F.R. § 3.304(f).  

In this case, a number of issues prevent the establishment of service connection for PTSD.  Initially, the Veteran's stressors have been shown to lack the requisite detail to warrant a records search.  See June 11, 2008 Formal Finding on Lack of Information.  Thus, a verified stressor has not been shown.  Further, given the facts that a VA contracted medical professional has not affirmed that the Veteran's claimed stressors were adequate to support a diagnosis of PTSD and that the Veteran's claimed stressors involve witnessing traumatic events but the Veteran did not describe fear of hostile military or terrorist activity, such verification is necessary to support the Veteran's claim.  

Further, as noted, in order to establish service connection, a diagnosis for a present disorder must be shown.  The Board notes that clinical demonstration of a current chronic disability is prerequisite for service connection and there can be no valid claim for service connection in the absence of proof of a present disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the question as to whether the Veteran has PTSD is considered, however the Veteran's examining physicians indicate that they were unsure as to whether a diagnosis of PTSD was appropriate and noted that a number of the Veteran's symptoms appeared to be due to experiences and feeling unrelated to service, to include the death of family members and serious financial and legal difficulties.

The Board finds that the evidence has not shown a clear diagnosis for PTSD, a verified stressor or a medical opinion which links the Veteran's claimed stressors to a diagnosis of PTSD.  The Veteran's claim for service connection for PTSD must therefore be denied.

Considering whether the Veteran has depression related to his service, the Board notes that the Veteran has been diagnosed with depression.  The Board finds, however, that the probative weight of the evidence is against a finding of service connection for this disorder.  Initially, the Veteran's service treatment records make no note of any diagnosis of or treatment for depression.  Further, there has been no showing of continuity of symptoms of depression since service nor have any examiners or mental health care clinicians related depression to service.  Rather, the preponderance of the evidence demonstrates that the Veteran's depression is secondary not to service but to unrelated family tragedies and to legal difficulties.  While the Board notes these unfortunate circumstances, service connection may only be established where it is shown that a disorder can be related to service.  In this case the Veteran's depression is not found to be related to service and his claim is therefore denied.


VII.  Increased Rating for Hepatitis C-Laws and Regulations

Disability ratings are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Since the veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Under Diagnostic Code 7354, a noncompensable  rating is assigned for nonsymptomatic hepatitis C.  A compensable rating of 10 percent is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period. A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 4.114.

A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly warrants a 60 percent rating.  Id.

Note 1 under Diagnostic Code 7354 states: Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Code 7354 and under diagnostic code sequelae.  

Note (2) under Diagnostic Code 7354 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician." Further, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 573 F.3d 1366 (Fed. Cir. 2009).

VIII.  Hepatitis C-Factual Background and Analysis

The RO granted service connection for hepatitis C with a noncompensabile disability evaluation in September 2006.  The Veteran's disability rating was increased to 10 percent in November 2007.  The Veteran contends that his symptoms warrant a rating in excess of 10 percent.

The Veteran was afforded a VA examination in order to determine the severity of his disorder in October 2006.  During his examination, the Veteran stated that he was diagnosed in 2000 with hepatitis C and was treated once in that same year with Interferon.  He described intermittent symptoms with remissions and stated that he had only had two injections of Interferon.  There was no history of hospitalization, surgery, trauma, or neoplasm.  The Veteran stated that there had been no incapacitating episodes during the last twelve months.  The Veteran described his symptoms as daily fatigue and intermittent nausea.   He denied anorexia, right upper quadrant pain and weight loss.  The examiner noted that hepatitis C did not affect the Veteran's usual daily activities.  

The Veteran submitted a statement in support of his claim in April 2008.  In his statement, the Veteran reported on the changes in his life due to his hepatitis C to include taking medication and being left out of get-togethers due to others' fear of contracting the disease and the inability to drink alcohol.  In an April 2009 statement the Veteran noted that his hepatitis had caused him extreme stress and he noted that it was a daily struggle to cope with the disease.  He added that he had been told that he could not drink because that could have devastating effects on his health.  

The Veteran had a second VA examination in October 2009.  The Veteran stated that he had previously reported prior treatment for hepatitis C but realized later that he had in fact received a vaccination for the disease and reported no previous or current treatment for the disease itself.  The Veteran reported progressively worse symptoms and reported that he experienced daily fatigue and malaise.  He reported intermittent nausea but no vomiting or daily anorexia.  He reported intermittent right upper quadrant pain.  The examiner noted that the Veteran's weight had not changed.  Regarding functional limitations, the Veteran reported that his hepatitis C mildly affected his ability to finish chores and had a moderate effect on his recreation.  It was noted that the Veteran worked in the kitchen of his correctional facility for two hours a day and stated that he had not missed any time during his work.  

In a December 2010 statement, the Veteran stated that he had had treatment in the past to prevent him from getting hepatitis A and B while he was infected with hepatitis C.  The Veteran stated that he did not understand how his disability rating could be divided into percentages, noting that one was either infected with the disease or not.

In this case, the Board finds that an increased rating for hepatitis C is not warranted.  As noted above, a 20 percent disability rating is in order where there are findings of when symptoms to include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  The evidence of record has shown daily fatigue, malaise and anorexia but has not shown dietary restriction or continuous medication.  Nor has the evidence demonstrated any incapacitating episodes as due to hepatitis C.  

The Board notes the Veteran's claims that he has received medication in the form of vaccinations to prevent other diseases.  However, the Board concludes that preventive vaccinations do not equate with the described requirement of "continuous medication" in the rating criteria nor is abstaining from alcohol use a dietary restriction.  The Board finds that the Veteran's symptoms are appropriately rated as 10 percent disabling as his symptoms fail to comport with those described in the higher rating criteria.  

The Veteran has suggested that, because one either has or does not have a disease, it is inappropriate to separate the rating criteria into percentages.  In this regard, the Board notes that the percentage ratings represent the average impairment in earning capacity resulting from diseases.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In this case, the Veteran is not shown to be significantly impaired by his service connected hepatitis C and the Board finds that his symptoms and the impairments they cause are appropriately considered by the 10 percent disability rating.  The Veteran's claim for a rating in excess of 10 percent for hepatitis c is therefore denied.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented by the Veteran's hepatitis C is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Id.


ORDER

Entitlement to service connection for residuals of a lumbar spine injury is denied.

Entitlement to service connection for a dental disorder is denied.

Entitlement to service connection for dental treatment purposes is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

Entitlement to service connection posttraumatic stress disorder is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for hepatitis c is denied.


REMAND

Additional development is in order before a determination can be made on the Veteran's hearing loss claim.  

The Veteran's DD Form 214 demonstrates that he served as a mechanic.  The Veteran's January 1991 enlistment examination and a September 1982 audiogram report showed normal hearing.  Service treatment records do not include a separation examination.  

Included in the Veteran's claims file is a private April 2003 audiology examination which indicates high frequency hearing loss.  Also included are statements in support of the Veteran's claim.  A February statement from the Veteran's wife noted that when she met the Veteran he worked at an automotive shop and that she noticed that his hearing was bad after his service.  A March 2006 statement, the Veteran's sister noted that the Veteran required that everything be repeated to him due to his hearing loss. 

The claims file also includes an April 2007 audiology consultation note from the Mountain Home VA Medical Center.  In this report, the examining audiology student noted that hearing loss was shown and that the Veteran gave a history of noise exposure including exposure to artillery and heavy equipment use.  The Veteran described his occupational history to include factory work.  The examination report did not include individual frequency threshold acuity results necessary to determine if the Veteran's disorder meets the VA criteria for disability The audiology student opined that, based on the Veteran's history of military noise exposure and configuration of hearing loss, it was as likely as not that his hearing loss was related to service.  The student's report was countersigned by a VA audiologist.

The Board notes that the Veteran has not been afforded an adequate VA examination to determine the nature and etiology of his hearing loss, the Board finds that such an examination is in order.  A VA examination or opinion is deemed necessary if the evidence of record indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence indicates that the Veteran's hearing loss may be due to service.  Service treatment records fail to show hearing loss, but a separation examination is absent from these records and the Veteran served as a mechanic, a position which presumably involved some exposure to loud noises.  The evidence also includes statements from the Veteran's sister and wife which also note that the Veteran experienced hearing loss after service.  Finally, the evidence includes a positive nexus opinion regarding the etiology of the Veteran's hearing. Accordingly, as the evidence suggests that the Veteran's has some hearing loss that may be due to service but does not presently contain sufficient evidence for a determination that the hearing loss meets the criteria for disability, a VA examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Request all pertinent audiological records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file. If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must then be given an opportunity to respond. 

2.  Thereafter, schedule the Veteran for a VA audiological examination to evaluate the severity and etiology of any current hearing loss.  The examination must be performed by a state-licensed audiologist.  The claims folder must be provided to the examiner for review in connection with the examination. Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished. Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The audiologist must also comment on the impact of any hearing loss on the Veteran's employment and daily activities.  

After examining the Veteran and reviewing the claims folder, the examiner must opine whether it is at least as likely as not (50 percent possibility or greater) that any diagnosed hearing loss is related to any aspect of service. A complete written rationale for any opinion expressed must be provided. 

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained. That is, the examiner must specifically explain why the cause of any diagnosed hearing loss is unknowable. 

VA examiner must append a copy of his or her curriculum vitae to the examination report. 

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


